DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 11, 12, 15-19, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11, 15, 16 and 19 of U.S. Patent No. 10,628,274. Although the claims at issue are not identical, they are not patentably distinct from each other because claimed limitations are disclosed in U.S. Patent No. 10,628,274.
Claims 1, 4-8 and 11 disclose a system for self-test and claims 1, 4-6, 8, 11 and 16 disclose a method for self-test. It is well known to one of ordinary skill in the art to implement a system to perform the steps of a method. All system function are claimed in the method of U.S. Patent No. 10,628,274.

16/815,718
U.S. 10,628,274
1
1,6
2
-
3
-
4
1
5
4
6
5
7
8

16
9
-
10
-
11
11
12
1,6
13
-
14
-
15
1
16
4
17
5
18
8
19
16
20
-
21
-
22
11
23
19,15



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 9-11 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 2, 3, 13, 14, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims disclose a system for self-test of a graphics processing unit (GPU), the system comprising: a memory configured to store data; and one or more processors comprising the GPU, the one or more processors configured to: generate, with a compiler, instructions for the GPU to indicate a safety level based on an instruction set architecture (ISA), wherein the ISA is the same for a safety critical application and a non-safety critical application; determine, by the GPU, the safety level for operation of the GPU; and execute a self-test to determine whether the GPU is operating in accordance with the safety level.
Prior art Mori (US 2018/0074927) discloses: A drawing processing device includes a GPU, a diagnosis circuit which executes a diagnostic test of the GPU dividedly and a control unit which controls execution of the divided diagnostic tests by the diagnosis circuit. The control unit schedules so as to complete execution of drawing processes for one frame in a first time which is a one-frame display time which is defined in accordance with a frame rate and schedules so as to execute the divided diagnostic 
Prior art Evans (US 10,146,893) discloses systems and methods for evaluating electronic control units within vehicle emulations. The disclosed systems and methods may enable a testing facility to evaluate the safety of an electronic control unit without embedding the electronic control unit within an operating vehicle. Prior art Evans fails to disclose the GPU, wherein the GPU is configured to: determine a safety level for operation of the GPU. 
These limitations in combination with the claim as a whole is patentably distinct over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHARLES EHNE/Primary Examiner, Art Unit 2113